Case: 2:01-cr-00190-SDM-EPD Doc #: 66 Filed: 06/29/20 Page: 1 of 3 PAGEID #: 126




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,              :   Case No. 2:01-cr-190

               v.                                    Judge Sarah D. Morrison

JAMES MCAFEE ,
                                                 :
                         Defendant.


                                      OPINION AND ORDER

       This matter is before the Court for consideration of Defendant’s Motion for Early

Release. (ECF No. 63.) The Government argues that the Court lacks jurisdiction to decide the

motion. (ECF No. 65.)

I.     BACKGROUND

       On April 9, 2002, Defendant James McAfee pleaded guilty to a two-count indictment

charging Hobbs Act robbery, in violation of 18 U.S.C. § 1951, along with a gun enhancement

pursuant to 18 U.S.C. § 924(c). (ECF No. 26.) On February 4, 2003, Mr. McAfee was sentenced

to 270 months in prison, consecutive sentences of 150 months on Count 1 and 120 months on

Count 2. (ECF No. 34.)

       Over seventeen years later, as he nears the end of his sentence Mr. McAfee seeks early

release. (ECF No. 63.) He primarily seeks release because his mother is in poor health, she is

scheduled for surgery in July, and he wishes to be there for her during her time of need. (Id.) He

is also concerned about his mother’s health under the circumstances of the current pandemic, as

well as his own. (Id.)



                                                 1
Case: 2:01-cr-00190-SDM-EPD Doc #: 66 Filed: 06/29/20 Page: 2 of 3 PAGEID #: 127




       Regardless of the reasons for release, the Government argues that Mr. McAfee’s motion

cannot be entertained due to the strictures of 18 U.S.C. § 3582. (ECF No. 65.)

II.    ANALYSIS

       A court may “modify a term of imprisonment once it has been imposed” only under

limited circumstances. 18 U.S.C. § 3582(c). One is where a defendant’s guideline range has

subsequently been lowered by the Sentencing Commission. Id. § 3582(c)(2). A second is where

“expressly permitted by statute.” Id. § 3582(c)(1)(B). A third is pursuant to Federal Rule of

Criminal Procedure 35. Id. § 3582(c)(1)(B). Mr. McAfee has not invoked any of these three

provisions, and none provides a basis to reduce his sentence based on the information presented

to the Court.

       Section 3582(c)(1)(A) also allows for compassionate release in appropriate

circumstances. United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). But requests for

compassionate release may not freely be made. A defendant may only file a motion for

compassionate release after having “fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after receiving no

response from the warden within thirty days, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

       While this administrative exhaustion requirement is not jurisdictional, it is a mandatory

claim-processing rule by which this Court must abide. Alam, 960 F.3d at 833. “If the Director of

the Bureau of Prisons does not move for compassionate release, a prisoner may take his claim to

court only by moving for it on his own behalf. To do that, he must ‘fully exhaust[] all

administrative rights to appeal’ with the prison or wait 30 days after his first request to the

prison.” Id. at 833–34 (alteration in original) (quoting 18 U.S.C. § 3582(c)(1)(A)). There are no

judge-made exceptions in the statute, and there is nothing to indicate that the Government has



                                                  2
Case: 2:01-cr-00190-SDM-EPD Doc #: 66 Filed: 06/29/20 Page: 3 of 3 PAGEID #: 128




waived or forfeited its right to raise the exhaustion requirement. See id. at 834. To the contrary,

the Government has objected to Mr. McAfee’s release due to his failure to take the necessary

administrative steps.

       Because Mr. McAfee has not satisfied the statute’s administrative exhaustion

requirement, this motion is DENIED without prejudice. He may renew his motion after his

exhaustion of the administrative process or if the warden does not act on his request for release

within thirty days. See id. at 836.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
